Citation Nr: 1200911	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  08-36 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to VA compensation benefits pursuant to 38 U.S.C.A. § 1151 for status post right total knee arthroplasty (TKA) with patellofemoral symptoms and incisional pain.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from February 1954 to February 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 RO rating decision.

The Board remanded the case to the RO in December 2009 for additional development of the record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDING OF FACT

The status post right TKA with patellofemoral symptoms and incisional pain is not shown to have undergone an increase in disability beyond normal progression due to medical fault on the part of VA or a reasonably unforeseeable event of such treatment.   



CONCLUSION OF LAW

The requirements for compensation benefits pursuant to 38 U.S.C. § 1151 for status post right TKA with patellofemoral symptoms and incisional pain due to VA medical treatment, or lack thereof, have not been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2011); 38 C.F.R. § 3.358 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, was signed into law on November 9, 2000.  The implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  

The Board notes that a "fourth element" of the notice requirement, requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim, was recently removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

Prior to the initial adjudication of the Veteran's claim for 38 U.S.C.A. § 1151 for status post right TKA with patellofemoral symptoms and incisional pain in the October 2007 rating decision, he was provided notice of VCAA in April 2007.  

The VCAA letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  

The Veteran also received notice in pertaining to the downstream disability rating and effective date elements of his claim with subsequent re-adjudication in a January 2011 Supplemental Statement of the Case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran's claim was the subject of VA medical opinions in September 2007 and September 2011, and he was examined by the VA examination in June 2010.  These opinions, in combination, were thorough in nature and adequate for the purposes of deciding this claim.  

The reports reflect that the specialists reviewed the Veteran's past medical history, recorded his current complaints and rendered an opinion consistent with the evidence of record.  Of significance is that the Veteran has raised questions about the adequacy of the most recent specialist opinion dated in September 2011.  

All relevant evidence necessary for resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes the Veteran's service treatment records, private medical records, a VA examination, specialist opinions, and statements from the Veteran and his representative.  

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  

The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103.  


II.  1151 Claim for a Knee Disability

The Veteran contends that compensation is warranted pursuant to 38 U.S.C.A. § 1151 for additional disability resulting from a TKA performed at VA on October 19, 2000.  

In general, when a Veteran experiences additional disability as the result of hospital care, medical or surgical treatment, or examination furnished by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service connected.  38 U.S.C.A. § 1151.  

The provisions of 38 U.S.C.A. § 1151 provide that when there is no willful misconduct by a Veteran, disability resulting from VA hospital care furnished the Veteran will be compensated in the same manner as if service connected if the disability was caused by (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care or (B) an event which is not reasonably foreseeable.

A claim for benefits under the provisions of 38 U.S.C.A. § 1151 must be supported by medical evidence showing additional disability from VA hospitalization, or medical or surgical treatment.

To establish causation, the evidence must show that VA treatment resulted in additional disability.  Merely showing that a Veteran received care, treatment or examination and that the Veteran afterward had additional disability does not establish causation.  38 C.F.R. § 3.361(c)(1).

Additionally, hospital care, medical or surgical treatment, or examination cannot be found to cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

Additional disability caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361 (c)(3).  

To establish that carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault of VA's part, it must be shown that VA treatment caused additional disability and VA failed to exercise the degree of care that would be expected of a reasonable health care provider or VA furnished such treatment without the Veteran's informed consent.  38 C.F.R. § 3.361 (d)(1).

Whether the proximate cause of the additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361 (d)(2).

The Veteran underwent a TKA of the right knee in April 1997, with a private (non-VA) physician.  The Veteran had degenerative osteoarthritis with ongoing pain that had failed conservative management.  

The treatment records from the orthopedic surgeon who performed the original knee replacement stated that the Veteran had a history of chronic pain, especially along the medial aspect of the knee and had previously improved with injections, but had persistent, chronic pain that prompted him to proceed with surgery.  

A six month post-operative visit reflects complaints of a "burning" that was exacerbated by activity.  The cause of pain was unclear to the physician at that time and it was noted that there was "no obvious problem in the knee."  

Since the Veteran had a history of arteriosclerotic vascular disease, it was thought vascular claudication might be contributing to his pain, and he was referred to a vascular surgeon and instructed to flow up with orthopedics on an as needed basis.

Following the April 1997 TKA, the Veteran continued to complain of pain and a burning sensation.

In September 1998, the Veteran was treated for right knee pain.  It was noted that there was no obvious knee pathology or clear source or reason for his pain.  However, it was hypothesized that, because the source of the pain was subcutaneous and there might be a neuroma in the area of the surgical incision, he was referred for a TENS unit.  He was also referred to another orthopedic surgeon for evaluation of his hip pain that was possibly contributing to the ongoing knee pain.  

The Veteran was provided a provisional diagnosis of trochanteric bursitis and was treated with an injection to the hip.  He complained of numbness down his leg and was worried that the pain was related to his back.  A lumbar spine MRI was obtained.  The physician did not think that the lumbar spondylosis was contributing to the right leg pain since it was mainly left-sided process.  

Accordingly, the Veteran presented to VA in November 1999 with complaints of unremitting pain associated with neuralgia radiating into the right great toe, present since the April 1997 TKA.  Overall, the specifics of his chronic pain were undiagnosed, but there was a question of a possible neuroma.  

On October 19, 2000, the Veteran underwent the revision of the right knee arthroplasty at VA .  This is the surgery at issue in this case.

Following the October 2000 revision, the Veteran was seen in the orthopedic clinic.  There were no complaints of pain.  The impression was that of "normal post-op right TKA."  He was seen at the end of 2001 and complained of superficial burning pain and ongoing foot numbness.  A sensory examination was normal, and the knee was in good position.  

Six months later, the Veteran returned for scheduled follow up and was noted to be doing well except for pain located in the superior lateral area of the patella.  The pain was reproduced with palpation, and he received an injection to the area for a suspected plica and received "100% relief of symptoms."  

The VA treatment notes dated in October 2002, noted that the Veteran reported having patellar pain that had returned approximately 12 months earlier.  On examination, plica could be felt on passive range of motion.  The assessment was that of superior lateral plica, status post TKA revision.

The Veteran was offered arthroscopic resection of the palpable plica for the complaints of progressive pain in 2003.  The same year, he complained of "a grinding and popping sensation around the front of the knee" and described pain along the lateral aspect and the top of the knee cap.  The pain was noted to be sharp in nature and exacerbated by activities (i.e., walking).  He also reported having numbness and tingling in the right foot.  Upon examination, he was reported to have a normal neurological examination with full strength and normal sensation.  

The Veteran was seen at a VA emergency department in 2005 for complaints of chronic knee pain and was evaluated by the orthopedic surgery clinic.  The impression was that of possible reflex sympathetic dystrophy (RSD).  He was started on gabapentin for suspected hyperesthesias over the surgical incision scar and referred to pain management for evaluation.  He felt his pain was "not severe enough to warrant pain clinic."  It was determined that the Veteran did not have RSD.  

The subsequent VA and non-VA consultation notes showed that the Veteran was not considered a candidate for further surgery due to other health concerns and was advised that his options consisted of obtaining a motorized wheel chair.

In connection with the present claim, a VA Chief of Orthopedics provided an opinion in September 2007.  Based upon a review of the Veteran's claims file, the VA reviewing specialist concluded that the Veteran had experienced an increase in disability due to VA care to the degree that he had incisional pain following his second surgery.  

The VA Chief of Orthopedics opined that the degree of care was "excellent" and that the complication was included in the informed consent and was foreseeable and had been discussed.  Therefore, the VA Chief of Orthopedics concluded that there was no error in treatment, in his opinion.  

The Veteran underwent a VA examination in June 2010.  After examining him, the VA examiner opined that any manifestations of disability of the right knee were not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part.  It was noted that the complications and possible outcomes were discussed prior to the knee replacement and that no disability was the result of an event that was not reasonably foreseeable.

The Board obtained a VHA medical specialist opinion from a neurologist in September 2011.  The specialist reviewed the claims file.  In an extensively detailed opinion, the specialist found no evidence in the file of a focal neurological deficit related to the right knee.  The reviewer noted that there had been documentation of a right focal peroneal neuropathy on the first post-operative day following the revision.  

The VHA reviewer noted that this was likely a mechanical injury to the peroneal nerve, which was well described in the literature and completely resolved by the second day without further complications.  He did not think that it contributed to the Veteran's ongoing pain or disability.  He added that it was possible to experience neuropathic pain at a surgical site that was not a result of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA treatment providers.  

The VHA reviewer's rationale was that incisional pain was a foreseeable complication and that the records showed that this complication was discussed with the Veteran.  There also was an indication that the Veteran had experienced similar pain after the original TKR in 1997 when he received appropriate symptomatic treatment for the hyperesthesias with neuropathic pain agents, including gabapentin and Lidoderm patches.  

Based on a careful review of the record, the Board finds that there is no showing that VA failed in providing reasonable medical care to the Veteran in this case.  

The VA Chief of Orthopedics found no error in treatment based on his review of the record.    In June 2010, a VA examiner concluded that any manifestations of disability of the right knee were not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part.  

Moreover, in September 2011, the VHA reviewing medical specialist also concluded that the claimed disability was not a result of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA treatment providers.  

The reviewer's rationale was that the incisional pain was a known or foreseeable complication of the surgery that had been discussed with the Veteran.  This also was noted to have been similar to pain experienced after his original TKA in 1997 when he received appropriate symptomatic treatment.  

Hence, on this record, there is no evidence of negligence, error in judgment or lack of skill in the treatment, or other fault in the treatment provided to the Veteran by VA.  

To the extent that the medical opinion in September 2007 offered a cursory and conclusory opinion and failed to examine the Veteran, the Board finds the June 2010 VA examination and the September 2011 VHA medical opinion to have greater probative worth for the purpose of deciding this appeal.

Despite the written statements by and on behalf of the Veteran in support of his claim, it is well established that a lay person without medical training is not qualified to render medical opinions involving causation.  38 C.F.R. § 3.159(a)(1); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

That notwithstanding, a Veteran is not competent to provide an opinion as to more complex medical questions involving medical diagnosis or etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

In reaching this decision, the Board has considered the application of the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for the residuals of TKA with patellofemoral symptoms and incisional pain, the doctrine cannot be favorably applied in this matter.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

VA compensation pursuant to 38 U.S.C.A.§ 1151 for the status post right TKA with patellofemoral symptoms and incisional pain is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


